Order filed October 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01206-CV
                                   ____________

                         BORIS TWAIN CLEWIS, Appellant

                                           V.

 SCOTT K. BOATES, TEMPORARY ADMINISTRATOR WITH ANNEXED OF
      THE ESTATE OF REDELL CLEWIS, SR., DECEASED, Appellee


                          On Appeal from Probate Court No. 3
                                  Harris County, Texas
                           Trial Court Cause No. 307,615-401



                                        ORDER

      The clerk=s record was filed December 15, 2010. On September 27, 2011, we
directed the Harris County District Clerk to file a supplemental clerk’s record containing
“Intervention Pursuant to Rule 60 Tex. R. Civ. Proc. and/or Opposition Pursuant to Tex.
Prob. Code Section 10 (w/8 Exhibits attached).” According to appellant, it was filed the
case below on or about July 23, 2010.

      On October 10, 2011, a supplemental clerk’s record was filed containing
“INTERVENOR’S FIRST ORIGINAL AMENDED AND/OR SUPPLEMENTAL OF
INTERVENTION PURSUANT TO RULE 60 TEX. R. CIVIL PROC. AND/OR
OPPOSITION PURSUANT TO TEX. PROB. CODE SECTION 10.” This intervention
was filed September 13, 2010.

       The Harris County District Clerk is directed to file a supplemental clerk=s record on
or before October 31, 2011, containing Intervenor’s First Original Intervention, filed on or
about July 23, 2010.

       If the omitted item is not part of the case file, the district clerk is directed to file
a supplemental clerk=s record containing a certified statement that the omitted item
is not a part of the case file.



                                    PER CURIAM




                                              2